05/15/2020

            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                   Case Number: DA 20-0110

                                       DA 20-0110


 JACOB SMITH,
                                                                              FILED
                                                                              MAY 1 5 2020
              Petitioner and Appellant,                                    E3ovven Greenwood
                                                                         Clerk of Supreme Court
                                                                            State of Montana

       v.                                                          ORDER

 STATE OF MONTANA,

              Respondent and Appellee.


      Before this Court is self-represented Appellant Jacob Smith and his "Motion to
Consolidate DA 20-0110 with DA 19-0704." As grounds, Smith points out that both
matters are from the Jefferson County District Court and concern postconviction cases. He
states that his opening brief in DA 19-0704 is currently due June 30, 2020, while his other
appeal's opening brief(No. DA 20-0110) is due May 25, 2020.
      It appears that Smith could have sought an extension oftime to file his opening brief
in his most recent appeal (No. DA 20-0110) instead of his instant motion. This Court
points out that Smith's appeals are for different decisions in different underlying cause
numbers. Before reaching the request of consolidating both appeals, this Court wants the
time to run for any response. Therefore,
      IT IS ORDERED that Smith is GRANTED an additional thirty days to file his
opening brief in Cause No. DA 20-0110,Smith v. State, and his opening brief will be DUE
on or before June 24, 2020. Smith's Motion to Consolidate will be CONSIDERED after
May 25, 2020.
      The Clerk ofthe Supreme Court is directed to provide a copy ofthis Order to counsel
of record and to Jacob Smith personally.
      DATED this 154klay of May,2020.
                                                For the Court,



                                                              Chief Justice